Order filed October 4, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00611-CV
                                   ____________

                        PATRICIA DEVERS, Appellant

                                         V.

                       U.S. BANK N.A., ET AL, Appellee


                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1109429

                                      ORDER
      No reporter’s record has been filed in this case. Court reporter Jodi Masera
informed this court that appellant has not requested the reporter’s record. On August
6, 2018, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of the request for the reporter’s record, as
well as proof of payment or indigence. See Tex. R. App. P. 37.3(c). No response has
been received.
      Accordingly, we order appellant to file a brief in this appeal by November 5,
2018. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM